Exhibit 32.1CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002The undersigned, Peter O'Brien, Chief Executive Officer and Chief Financial Officer, of Knight Knox Development Corp., hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of theSarbanes-Oxley Act of 2002, that:(1) the annual report on Form 10-K of Knight Knox Development Corp. for the year ended August 31, 2016 (the"Report") fully complies with the requirements of Section 13(a) or 15(d) of theSecurities Exchange Act of 1934; and(2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Knight Knox Development Corp.Dated: November 29, 2016 /s/Peter O'BrienPeter O'BrienChief Executive Officer and Chief Financial Officer(Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Knight Knox Development Corp. and will be retained by Knight Knox Development Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
